Citation Nr: 1332653	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2011 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of his military service. Specifically he alleges that he was exposed to combat situations in Korea during which he saw other people get wounded or killed  and had a mortar round explode nearby.  The Veteran's service records corroborate his account of combat exposure.

The Veteran was afforded a VA examination in June 2011.  The Board notes that the Veteran's representative argues that the examination was inadequate.  His dissatisfaction with the June 2011 examination appears to be based on the fact that the examiner did not diagnose a mental disorder  although the Veteran was exposed to a stressor in service.  The Board notes that an appellant's dissatisfaction with an examination because the report is unfavorable does not render the examination inadequate.  The Board finds that the examination was full and complete and that the examiner considered all of the Veteran's reported symptoms and history, including his exposure to a stressor.  

However, at June 2011 the examination the Veteran reported that he saw a psychiatrist in 2010.  Although he reported that the psychiatrist did not diagnose a mental disorder, the possibility nonetheless exists that there could be some material evidence in his treatment records.  These records therefore should be obtained, if possible.

If records are received, an addendum to the June 2011 examination should be obtained to allow the examiner to consider these records and whether they impact his opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the psychiatrist that he saw in 2010 and that he provide a release enabling VA to obtain his treatment records from this provider.  Alternatively, he may submit the records himself.  If records are identified, and the Veteran provides the proper release, then they should be obtained and associated with the claims file.  If records are identified but cannot be obtained, then the efforts made to obtain the records should be documented in the claims file and VA should inform the Veteran of its inability to obtain the records.

2. If and only if treatment records are obtained, then VA should request an addendum from the examiner who performed the June 2011 examination, or, if he is unavailable, a similarly qualified examiner.  The examiner should review the newly obtained records and indicate whether there is any change in the June 2011 opinion as a result of reviewing these records.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). 

Then, if appropriate, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



